



Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.07a




FIRST AMENDMENT
TO THE
PRAXAIR COMPENSATION DEFERRAL PROGRAM




Section 5.1(f) of the Praxair Compensation Deferral Program, Amended and
Restated as of July 15, 2014, is hereby amended in its entirety, effective as of
February 28, 2017, as set forth below:


“(f)    Notwithstanding any provision in this Plan to the contrary, all Praxair
Contributions shall fully vest and each Participant shall receive a lump sum
payment of his or her entire benefit under this Plan (and any election to
receive installment payments shall be disregarded) at such time as the Board
determines that a Change in Control has occurred. Such payment shall be made in
full within 45 days after the Change in Control; provided, however, that a
Participant who satisfies criteria established by the Committee or the
Corporation’s Chief Human Resources Officer (the “CHRO”), as determined in the
sole discretion of the Committee or the CHRO, may elect, at the time and in the
manner designated by the Committee or the CHRO, to waive the right to receive a
lump sum payment of his or her entire Plan benefit upon a Change in Control and
such waiver shall be considered the deletion of such Participant’s Change in
Control payment event as contemplated under Treasury Regulation Section
1.409A-2(b)(6). Any Participant who makes such election shall receive payment of
his or her Plan benefit at such time and in such form as otherwise provided
under the Plan. Any such election shall be valid if, and only if, made at least
one year prior to the effective date of any Change in Control, and shall not
count as a subsequent election as described in Section 5.5.”




PRAXAIR, INC.


By:_________________________________
Vice President,
Chief Human Resources Officer


Date:______________________________















